Case 1:19-cv-03735-ENV-JO Document 10 Filed 12/05/19 Page 1 of 2 PageID #: 39



United States District Court
Eastern District of New York                                1:19-cv-03735-ENV-JO
Curtis Winston, Jane Doe individually and
on behalf of all others similarly situated,
                                Plaintiffs,

                  - against -                            Notice of Voluntary Dismissal

The Hershey Company
                                Defendant

       Plaintiff Winston gives notice the negligent misrepresentation claims are voluntarily

dismissed. Fed. R. Civ. P. 41(a)(1)(A)(i).

       Plaintiff Jane Doe, purporting to represent persons in states other than New York, gives

notice that her claims are voluntarily dismissed. Fed. R. Civ. P. 41(a)(1)(A)(i).

Dated: December 5, 2019
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                505 Northern Blvd., Suite 311
                                                                Great Neck, NY 11021
                                                                (516) 303-0552
                                                                spencer@spencersheehan.com
                                                                E.D.N.Y. # SS-8533
                                                                S.D.N.Y. # SS-2056
Case 1:19-cv-03735-ENV-JO Document 10 Filed 12/05/19 Page 2 of 2 PageID #: 40



1:19-cv-03735-ENV-JO
United States District Court
Eastern District of New York

Curtis Winston, Jane Doe, individually and on behalf of all others similarly situated,

                                               Plaintiffs,


                        - against -


The Hershey Company

                                               Defendant




                               Notice of Voluntary Dismissal


                                      Sheehan & Associates, P.C.
                               505 Northern Blvd., #311
                                      Great Neck, NY 11021
                                      Tel: (516) 303-0552
                                         Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: December 5, 2019
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
